TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JUNE 12, 2015



                                     NO. 03-15-00032-CV


                   Mosaic Pool & Spa, Inc. and Sam Loeb, Jr., Appellants

                                               v.

                            Clint Jones and Angie Jones, Appellees




      APPEAL FROM COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
       BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND FIELD
   DISMISSED ON APPELLANTS’ MOTION -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment signed by the trial court on October 21, 2014. Mosaic Pool

& Spa, Inc. and Sam Loeb, Jr. have filed a motion to dismiss the appeal, and having considered

the motion, the Court agrees that the motion should be granted. Therefore, the Court grants the

motion and dismisses the appeal. The appellants shall pay all costs relating to this appeal, both

in this Court and the court below.